Citation Nr: 1226508	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-36 917	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1987 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran was notified of the denial and of his appellate rights in a letter from the RO dated later in July 2007.

The Veteran was scheduled to appear at the Central Office in Washington D.C. to have a personal hearing with a Veterans Law Judge.  The Veteran failed to appear, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran does not currently have a diagnosed right or left ankle disability.


CONCLUSION OF LAW

The Veteran does not have a right or left ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through a January 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims.

The Board also finds that the January 2007 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes statements of the Veteran, third party lay statements, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

In addition, the Veteran was afforded a VA examination in February 2007 as to his right and left ankle claims, the report of which is of record.  The examination report contains sufficient evidence by which to decide the claims.  The report addresses the nature and etiology of claimed ankle disabilities.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of these claims has been consistent with the requirements of the law.

II.  Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends he is entitled to service connection for right and left ankle disabilities, which he asserts are due to his military service.  Specifically, the Veteran has stated that that he experienced right and left ankle pain and swelling for which he sought in-service treatment.  See the VA Form 9 dated November 2008.  For the reasons set forth below, the Board concludes that service connection is not warranted.

A review of the Veteran's STRs showed that he sought treatment for complaints of left ankle pain following an inversion injury in November 1995 and was diagnosed with left ankle sprain.  X-rays conducted at that time showed slight lateral swelling but were absent any indication of fracture or subluxation.  In April 1996, the Veteran was treated for complaints of gradual left ankle swelling and was diagnosed with "recurrent first left ankle sprain."  In February 1998, the Veteran was diagnosed with bilateral shin splints and a diagnosis of left ankle pain secondary to increased running and overuse was noted.  It was further indicated that the ankle appeared normal upon examination.  In May 2001, the Veteran was treated for a recurrent right ankle sprain.  The Veteran's right ankle sprain was treated with physical therapy.  A physical therapy treatment note dated June 2001 indicated a diagnosis of sprain/strain; [right] ankle, chronic."  An annual examination conducted in March 2004 noted that the Veteran's right ankle had been twice sprained but also documented normal strength and range of motion in the ankle.  No continuing diagnosis of right or left ankle disability was indicated at that time or in any subsequent STRs.

A VA examination was conducted in February 2007, at which time the examiner noted the Veteran's report that he "has been suffering from bilateral ankle sprains.  The condition has existed for nine years.  The condition is due to injury, it occurred from performing military duties."  The examiner further noted the Veteran's report of recurrent pain in the ankles with overuse.  Upon examination, the VA examiner stated that the right and left ankles show "no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement."  Also, examination of the ankles did not reveal any deformity.  Sensory function was within normal limits.  Full range of motion was documented and x-rays revealed "normal mineralization.  No fractures or osseous abnormalities are demonstrated.  The joint spaces are well maintained without ligamentous laxity.  No soft tissue swelling is seen."

The February 2007 VA examiner then diagnosed the Veteran with right and left ankle sprains and indicated that the diagnoses were based upon "recurrent ankle pain" and "reduced range of motion and x-ray is normal."  These diagnoses are seemingly inconsistent with the physical examination and the examiner was therefore asked to clarify his diagnoses.  Accordingly, in a February 2007 addendum, the examiner clarified that as to the right and left ankles there was "NO diagnosis" because there is "NO pathology."  (Emphasis in original).

Thus, the competent evidence tends to show that the in-service right and left ankle sprains resolved without residual disabilities.  This is supported by the lack of findings of any chronic disabling residuals of those in-service episodes subsequently in service or in the post-service years up to the present.  The Veteran has not submitted any medical evidence to contradict the findings set forth in the February 2007 VA examination report and addendum.  Moreover, as will be discussed below, the Veteran's self-reported history of chronic ankle disabilities is not supported by post-service medical evidence.

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The Veteran has stated that he injured his ankles in service and has experienced pain since that time.  Additionally, the third-party lay statements received in November 2008, which are offered by the Veteran in support of his claim, are merely reiterative of his contentions of continuing ankle symptomatology.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).

Accordingly, the Board finds that the evidence of record fails to show a diagnosis of right or left ankle disability at any time during the claim period.  See Brammer v. Derwinski, 3. Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions concerning bilateral ankle symptomatology.  Although the Veteran was diagnosed with right and left ankle sprains during his military service, there is no indication that he has been diagnosed with any disability of the right or left ankle at any point following his military discharge.  The Board recognizes the in-service notation of chronic right ankle sprain dated in June 2001.  However, this diagnosis appears to have been indicated by a physical therapist in conjunction with the Veteran's treatment and not by a medical doctor rendered upon clinical examination.  Moreover, as indicated above, the Veteran's STRs do not show any complaints of or treatment for an ankle disability from June 2001 through his June 2007 discharge.  See, e.g., the examination dated March 2004 which noted the prior right ankle injuries but documented no sequelae.

As to the Veteran's assertions that he has a chronic ankle disability as a result of service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be made.  Consequently, the probative value of the Veteran's implied or explicit assertions that he has a chronic ankle disability are greatly outweighed by the objective clinical findings of record.  See Jandreau supra & Buchanan supra.

The existence of a disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that the Veteran currently has, or has had at some point during the current claim, the disability for which benefits are being sought.  Here, there is no competent medical evidence reflective of a chronic ankle disability at any time during the current claim.

Consequently, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for right or left ankle disability.  At no time during the current claim period has a diagnosis of a right or left ankle disability been made.  See Brammer, supra. & McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

Accordingly, the preponderance of the evidence is against these service connection claims.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims for service connection for right and left ankle disabilities are denied.  See 38 U.S.C.A § 5107 (West 2002 & Supp. 2011).



ORDER

Entitlement to service connection for right ankle disability is denied.

Entitlement to service connection for left ankle disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


